        Case 9:20-cv-00139-KLD Document 33 Filed 03/04/21 Page 1 of 2



                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                          MISSOULA DIVISION

JAMES CHVILICEK,                                 CV 20-139-M-KLD

                    Plaintiff,
                                                 ORDER
vs.

WILLIAM M. AUSTIN, and JOHN
DOES 1-5,

                    Defendants.


      Defendant William M. Austin (“Defendant”) has filed an unopposed motion

to allow counsel to appear at the Settlement Conference by video. (Docs. 30, 32.)

Defendant also requests that Plaintiff James Chvilicek and his counsel, Michael A.

Bliven, be allowed to appear via video as well. Good cause appearing,

      IT IS HEREBY ORDERED that Defendant’s motion is GRANTED. Mr.

William Austin, Ms. Holly Messenger, Mr. Connor Cantrell, Mr. James Chvilicek,

and Mr. Michael A. Bliven may appear by videoconference at the March 11, 2021

Settlement Conference. Counsel for each party shall immediately contact the

///

///

///
        Case 9:20-cv-00139-KLD Document 33 Filed 03/04/21 Page 2 of 2



Clerk of Court’s Office at (406) 247-7000, #8, to make arrangements with the

Court’s IT Department.

      IT IS ORDERED.

      DATED this 4th day of March, 2021.

                                     __________________________
                                     TIMOTHY J. CAVAN
                                     United States Magistrate Judge
